EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Duane M. Byers on 2/9/2021.

The application has been amended as follows: 
In the Specification, on page 1, between lines 1 and 2, before the amendments filed 4/7/2018, insert
“CROSS-REFERENCE TO RELATED APPLICATIONS”
In the Specification, in the amendments filed 4/7/2018, line 2, after “2013,” and before “which is” insert “now U.S. Patent No. 9,949,528,”.
In the Specification, on page 1, after the amendments filed 4/7/2018 and before line 2, insert:
“BACKGROUND OF THE INVENTION
Field of the Invention:”
In the Specification, page 3, between lines 10 and 11, insert:
“BRIEF SUMMARY OF THE INVENTION”
In the Specification, page 6, lines 3-4, replace the paragraph with the following amended paragraph:
Hereinafter, the invention will be explained in greater detail with reference to preferred embodiments. 
In the Specification, page 6, between lines 4 and 5, insert:
“BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING”
In the Specification, page 6, between lines 6 and 7, insert:
“DESCRIPTION OF THE INVENTION”
Amend claim 29 as follows:
A method for producing the of claim 15, which comprises the steps of:
making [[a]] the plastic compound material by adding the ionomers to [[a]] the caprolactam polyamide, such that cations and anions of the ionomers form ion bonds, the plastic compound material having elastic components forming [[a]] the physical network that is disruptable between 60°C and 100°C, so that the element at least partly containing the plastic compound material is thermoformable at a temperature between 60°C and 100°C 
subsequently forming the plastic compound material in an injection molding process to form the element being part of a ski boot body.
In Claim 31, line 2, after “to the” and before “compound material” insert “plastic”.
In Claim 32, line 2, after “to the” and before “compound material” insert “plastic”.
In Claim 33, line 3, after “temperature” and before “while” insert “between 60°C and 100°C”. 
Amend claim 35 as follows:
A method of adapting the ski boot of claim 15 
providing [[a]] the ski boot containing the element in shell form 

heating up the element to the temperature between 60°C and 100°C 


Terminal Disclaimer
The terminal disclaimer filed on 11/4/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,949,528 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Statz (US 4,690,981) discloses ionomer compositions (col 1 ln 15+). They are useful as injection-molded items such as ski boots and ice skate shells (col 3 ln 5+). The ionomer comprises a copolymer of ethylene and acrylic acid (col 3 ln 19+). Statz teaches the ionomers can be blended with other thermoplastics, including nylon (col 4 ln 37+).
Statz is silent with regard to the use of caprolactam, a compound material having “elastic components forming a physical network that is disruptable between 60°C and 100°C”, an article that is “thermoformable at a temperature of <100°C”, and a weight ratio of said ionomers of at least 20% by weight.
Statz also does not disclose that its ski boot shells will adapt to a user by heating the shell to a temperature between 60°C and 100°C while the user is wearing the ski boot. Furthermore, nothing of record teaches or suggests to one of ordinary skill in the art that one could achieve an element of a ski 

Feinberg (US 6,756,443) discloses ionomer/polyamide blends having improved flow and impact characteristics (col 1 ln 8+). The blends provides molded parts having improved toughness, gloss, abrasion resistance, etc. (col 3 ln 7+). Preferred polyamides include semicrystalline polyamides, particularly polycaproamide (caprolactam) (col 5 ln 25+).
Feinberg is silent with regard to a ski boot, a compound material having “elastic components forming a physical network that is disruptable between 60°C and 100°C” and an article that is “thermoformable at a temperature of <100°C”.
Feinberg also does not disclose that one could mold its blend into ski boot shells that adapt to a user by heating the shell to a temperature between 60°C and 100°C while the user is wearing the ski boot. Furthermore, nothing of record teaches or suggests to one of ordinary skill in the art that one could achieve an element of a ski boot comprising a mixture of caprolactam polyamide and ionomers, with at least 20% by weight of ionomers, that adapts to a user at a temperature between 60°C and 100°C as claimed.

Hausmann (US 2012/0202940) discloses ski boots comprising an outer shell made from a composition according to its invention [0049]. The composition comprises (A) at least one ionomer and (B) blend of at least one polyamide and an ionomer [0012]. The composition has good formability at temperatures below 100°C [0018]. The polyamide is polyespsiloncaprolactam [0027].
Hausmann discloses a process of adjusting the shape of the shell comprising (a) placing the shell in an oven, (b) heating the outer shell to the softening point, (C) removing the shell from the oven, (d) reinserting a liner, (e) shoeing the boot, (f) wrapping the boot in a hollow bag, (g) applying vacuum to press the bag against the booth and press the shell against the foot of the user, and (h) maintaining vacuum until the shell has cooled and solidified [0050].
Hausmann is silent with regard to a step of “heating up the element to the temperature while the user is wearing the element for forming the element to a shape of the foot and/or leg [or a portion thereof].”
Additionally, in the parent application 13/978,651, Applicant filed on 1/31/2017 a certified translation of the foreign priority document AU 23/2011, which was originally filed on 1/7/2011. Applicant has therefore perfected priority to this earlier filing date, which antedates the Hausmann filing and so the reference is not available as prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469.  The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JOHN D FREEMAN/Primary Examiner, Art Unit 1787